EXHIBIT 32.1 WRITTEN STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES — OXLEY ACT OF 2002 The undersigned, the Chief Executive Officer and the Chief Financial Officer of Hines Global REIT, Inc. (“the Company”), each hereby certifies that to his/her knowledge, on the date hereof: (a) the Annual Report on Form 10-K/A of the Company for the year ended December 31, 2011 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section l3(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 27, 2012 /s/ Charles N. Hazen Charles N. Hazen President and Chief Executive Officer Date: April 27, 2012 /s/ Ryan T. Sims Ryan T. Sims Chief Financial Officer and Secretary
